In an action, inter alia, to recover damages for assault, the defendants appeal from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered May 8, 2002, as denied that branch of their motion which was for summary judgment dismissing the claim for punitive damages insofar as asserted against the defendant John Koval, and the plaintiffs cross-appeal from so much of the same order as granted those branches of the defendants’ motion which were for summary judgment dismissing the claim for punitive damages insofar as asserted against the defendant Mount Pleasant Central School District and the third cause of action for punitive damages against both defendants.
Ordered that the appeal by the defendant Mount Pleasant Central School District is dismissed, as it is not aggrieved by the portion of the order appealed from (see CPLR 5511); and it is further,
Ordered that the cross appeal is dismissed for failure to perfect the same in accordance with the rules of this Court (see 22 NYCRR 670.20 [d], [f|); and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the plaintiffs.
“In deciding a summary judgment motion, the evidence must be construed in a light most favorable to the party opposing the motion” (Benincasa v Garrubbo, 141 AD2d 636, 637 [1988]; see Weiss v Garfield, 21 AD2d 156 [1964]; Tassone v Johannemann, 232 AD2d 627 [1996]; Bunk v Blue Cross & Blue Shield of Utica-Watertown, 244 AD2d 862 [1997]; O’Sullivan v Presby*365terian Hosp. in City of N.Y. at Columbia Presbyt. Med. Ctr., 217 AD2d 98 [1995]). After the defendants made out a prima facie case for summary judgment, the Supreme Court properly concluded that the plaintiffs demonstrated the existence of triable issues of fact sufficient to warrant denial of that branch of the defendants’ motion which was for summary judgment dismissing the claim for punitive damages insofar as asserted against the defendant John Koval (see generally Sharapata v Town of lslip, 56 NY2d 332, 335 [1982]; Hartford Acc. & Indem. Co. v Village of Hempstead, 48 NY2d 218 [1979]; see also David XX. v Saint Catherine’s Ctr. for Children, 267 AD2d 813 [1999]).
The defendants’ remaining contentions are without merit. Santucci, J.P., Luciano, Townes and Rivera, JJ., concur.